Order, Supreme Court, Bronx County (Alan Saks, J.), entered June 22, 1999, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint was properly granted since plaintiff, in response to defendant’s prima facie showing of entitlement to judgment as a matter of law, failed to adduce evidence sufficient to raise a triable issue of fact as to whether defendant property management company was responsible for the maintenance of the premises at which plaintiff allegedly sustained her injury.
We have examined plaintiffs remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.